       Case 4:20-cv-03025 Document 10 Filed on 09/30/20 in TXSD Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


 ENCODITECH LLC,

         Plaintiff,                            Case No. 4:20-CV-3025

 vs.                                           Patent Case

 BARTEC US Corporation,                        Hon. Andrea R. Wood

         Defendant.



       BARTEC US CORPORATION’S CORPORATE DISCLOSURE STATEMENT

        Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the undersigned counsel for

BARTEC US Corporation (“BARTEC”) states as follows:

        BARTEC is a private corporation existing under the laws of the State of Oklahoma with a

principal office located in Houston, Texas, and is wholly owned by its corporate parent, BARTEC

US Holding Inc., a Delaware corporation, which is owned by BARTEC GmbH, a German

company, which is owned by BARTEC Top Holding GmbH, a German company.




                                                1
     Case 4:20-cv-03025 Document 10 Filed on 09/30/20 in TXSD Page 2 of 3




Dated: September 30, 2020                 Respectfully submitted,

                                          By: /s/ Neil J. McNabnay
                                              Neil J. McNabnay
                                              mcnabnay@fr.com
                                              Texas Bar No. 24002583
                                              Ricardo J. Bonilla (pro hac to be filed)
                                              rbonilla@fr.com
                                              Texas Bar No. 24082704
                                              Noel F. Chakkalakal (pro hac to be filed)
                                              chakkalakal@fr.com
                                              Texas Bar No. 24053676

                                              FISH & RICHARDSON P.C.
                                              1717 Main Street, Suite 5000
                                              Dallas, Texas 75201
                                              (214) 747-5070 - Telephone
                                              (214) 747-2091 – Facsimile


                                          COUNSEL FOR DEFENDANT
                                          BARTEC US CORPORATION.




                                      2
     Case 4:20-cv-03025 Document 10 Filed on 09/30/20 in TXSD Page 3 of 3




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

document has been served on September 30, 2020, to all counsel of record who are deemed to have

consented to electronic service via the Court’s CM/ECF system per Local Rule CV-5.5(b).




                                                          /s/ Neil J. McNabnay
                                                          Neil J. McNabnay




                                              3
